Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims 11-15, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 July 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed system for cooling an animal specifically requiring a cooling pad with a rigid metallic top panel, a cooling element with an internal passage for passing coolant therethrough, and an intermediate retaining means for thermally connecting the cooling member with the underside of the metallic top. Further, a control unit monitors the temperature of the top panel and adjusts a parameter of the coolant such that the control unit reduces the flow of the coolant to reduce body temperature of an animal on top of the top panel.
Applicant’s arguments mailed 1 November 2021 with respect to the combination of Bruer (US 2011/0283932) in view of Fiedrich (US 2006/0144578) have been fully considered and are persuasive.  The 103 rejection of 3 June 2021 has been withdrawn. 
Upon further consideration, Applicant’s argument that Bruer explicitly states “The use of soft bedding materials to serve as a cushion is mandated by behavioral patterns of a cow that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619